Citation Nr: 0029079	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Entitlement to a disability rating in excess of 
20 percent for a choroidal rupture of the right eye secondary 
to trauma.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1981 to July 1984.  He 
also had additional service with the Army National Guard, but 
the specific periods of active duty for training and inactive 
duty for training have not been verified.

In a September 1990 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to service connection for a headache disorder.  The veteran 
was notified of that decision and did not appeal, and the 
September 1990 decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991) (formerly 38 U.S.C.A. § 4005(c)); 38 C.F.R. 
§ 20.1103 (formerly 38 C.F.R. § 19.192).  In a February 1995 
rating decision the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  

In a December 1997 decision the RO in Salt Lake City, Utah, 
found that the claim of entitlement to service connection for 
a headache disorder was not well grounded, and denied 
entitlement to service connection for a low back disorder.  
The veteran was notified of the February 1995 rating decision 
and did not appeal.  In January 1998 he submitted a notice of 
disagreement pertaining to other issues adjudicated in the 
December 1997 rating decision, but did not appeal the denials 
of service connection for a headache disorder or a low back 
disorder.  See Jarvis v. West, 
12 Vet. App. 559 (1999) (the context of the document defines 
the scope of the notice of disagreement).  The February 1995 
and December 1997 decisions are, therefore, final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The veteran's claims file was subsequently transferred to the 
RO in Cheyenne, Wyoming.  In a March 1999 rating decision the 
Cheyenne RO denied entitlement to service connection for a 
headache disorder, without finding whether new and material 
evidence had been submitted to reopen the previously denied 
claim.  Regardless of the RO's disposition of the claim for 
service connection for a headache disorder, the Board is 
precluded from considering the substantive merits of the 
claim in the absence of a finding that new and material 
evidence has been submitted.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  The Board finds, therefore, that the proper 
issue on appeal is whether new and material evidence has been 
submitted to reopen the previously denied claim.  The Board 
further finds that given its disposition of the appeal, that 
the veteran will not be prejudiced by its consideration of 
the issue of new and material evidence in the first instance.  
Bernard v Brown, 4 Vet. App. 384 (1993).

In the December 1997 rating decision the RO had also denied 
entitlement to service connection for dysthymia.  In January 
1998 the veteran submitted a notice of disagreement with that 
decision, and he subsequently perfected an appeal of the 
decision following the additional denial of service 
connection for dysthymia in March 1999.

In addition, in the March 1999 rating decision the RO denied 
an increased rating for a choroidal rupture of the right eye.  
In an August 1999 rating decision the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  Although the RO found in a December 1999 
supplemental statement of the case that new and material 
evidence had been submitted to reopen the claim for a low 
back disorder and denied entitlement to service connection on 
the substantive merits of the claim, the Board must make an 
independent determination as to whether new and material 
evidence has been submitted regardless of the determination 
of the RO.  Butler, 9 Vet. App. at 171.  The veteran 
perfected appeals of the March 1999 and August 1999 
decisions.  

In April 2000 the veteran requested that the Board advance 
his case on the docket due to financial distress in 
accordance with 38 C.F.R. § 20.900(c) (1999).  Regardless of 
his request, however, his case is ready for review and 
adjudication based on regular docket order.  No further 
action will be taken, therefore, on his motion for 
advancement on the docket.

The issue of entitlement to a disability rating in excess of 
20 percent for a choroidal rupture of the right eye secondary 
to trauma will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
psychiatric disorder is not supported by evidence showing the 
incurrence of a psychiatric disorder during a period of 
active duty for training, medical evidence of a nexus between 
the currently diagnosed disorder and any period of active 
duty for training, or evidence showing that the veteran 
became disabled during a period of active duty for training 
as a result of a psychiatric disorder that was incurred in 
the line of duty.

2.  In a December 1997 rating decision the RO denied 
entitlement to service connection for a headache disorder.  
The veteran was notified of the December 1997 decision and 
did not appeal, and that decision is final.

3.  The evidence submitted subsequent to the December 1997 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the headache disorder 
is due to or the proximate result of the service-connected 
right eye disorder, and it must be considered in order to 
fairly decide the merits of the veteran's claim.

4.  The claim of entitlement to service connection for a 
headache disorder as secondary to the right eye disorder is 
supported by competent medical evidence of a nexus between 
the two disorders.

5.  In the December 1997 rating decision the RO denied 
entitlement to service connection for a low back disorder.  
The veteran was notified of that decision and did not appeal, 
and the December 1997 decision is final.

6.  The evidence submitted subsequent to the December 1997 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether a low back disorder 
was incurred during a period of active duty for training, and 
it must be considered in order to fairly decide the merits of 
his claim.

7.  The claim of entitlement to service connection for a low 
back disorder is supported by medical evidence of treatment 
for the claimed disorder during and following the period of 
active duty for training.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The December 1997 rating decision in which the RO denied 
entitlement to service connection for a headache disorder and 
a low back disorder is final, new and material evidence has 
been submitted, and the claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(1999).

3.  The claims of entitlement to service connection for a 
headache disorder and a low back disorder are well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records for his active duty 
from 1981 to 1984 are silent for any complaints or clinical 
findings pertaining to a psychiatric disorder or a low back 
disorder.  He occasionally complained of headaches that were 
associated with the need for new eyeglasses or viral 
syndrome.

The report of a July 1987 periodic examination for National 
Guard service indicates that he had sought mental health 
treatment in the past due to stress associated with family 
problems.

VA treatment records show that in February 1988 his headache 
complaints were assessed as cluster headaches.  He initially 
claimed entitlement to compensation benefits for a headache 
disorder in March 1990, which he attributed to the service-
connected eye injury.  During an August 1990 VA neurology 
examination he reported having had headaches since the eye 
trauma in 1982.  The neurology examination was negative for 
any neurologic disability.  The medical evidence shows that 
the veteran has continued to receive treatment for headaches 
that have been variously diagnosed as cluster headaches, 
migraines, and tension headaches since 1992.  He has fairly 
consistently reported the onset of the headaches to have 
occurred following the 1982 eye injury.  The reported 
frequency of the headaches increased beginning in 1992.  He 
has undergone multiple neurological evaluations and 
diagnostic tests, including a magnetic resonance image (MRI) 
of the brain, which failed to reveal any organic cause for 
the headaches.

The available evidence indicates that in December 1992 his 
anger and depression were assessed as an adjustment disorder, 
and possible major depression, that were related to marital 
problems.  He has continued to receive treatment, primarily 
for depression and anxiety, since then.  The focus of his 
psychiatric symptoms involved his employment and family 
problems.  He was given psychological testing on at least 
three occasions that was not valid for evaluation purposes 
because of his exaggeration of inconsistent symptoms.  In 
January 1993 his therapist noted that his somatic problems 
were triggered by anger and frustration that he experienced 
in dealing with family problems.

In conjunction with an October 1993 VA examination the 
veteran reported that the onset of headaches occurred four to 
five years previously.  The headaches originally occurred 
every six to eight weeks, but over the previous two years had 
increased in frequency to occur on a daily basis.  He 
described the pain as occurring over the right temporal 
region.  A neurological examination was normal and resulted 
in a diagnosis of migraine headache disorder.  The examiner 
also provided the opinion that there was no relationship 
between the 1982 eye trauma and a porencephalic cyst that had 
been detected by a computerized tomography (CT) scan in 
January 1993.

Private and VA treatment records show that the veteran was 
involved in a motor vehicle accident in October 1993, 
resulting in an increase in headache pain, neck pain, and low 
back pain.  He continued to receive regular treatment for low 
back pain following the October 1993 motor vehicle accident.  
In January 1994 his complaints were assessed as a 
questionable disc protrusion, but a MRI of the lumbosacral 
spine at that time failed to reveal any abnormalities.  In 
February 1994 he requested a light duty restriction for 
National Guard duty on the following weekend.  Examination in 
April 1994 showed paravertebral muscle spasms.  In August 
1994 he requested certification for the National Guard that 
he was unable to perform push-ups or to jog because of 
chronic neck and back pain.  In January 1995 he reported 
having failed his National Guard physical fitness test, and 
that he had been told that he would not be able to re-enlist 
when his current tour was up in 1998.

The report of a June 1995 line of duty investigation 
indicates that the veteran incurred a lumbar strain, having 
had a back injury two years previously, while on active duty 
for training.  The lumbar strain occurred when he was lifting 
a five-gallon can of gasoline two feet from the floor.

VA treatment records show that he continued to receive 
treatment for chronic low back pain following the June 1995 
incident.  In July 1995 he reported that the chronic pain had 
waxed and waned since 1983, and the treating physician 
assessed his complaints as chronic pain and a somatic 
disorder.  In April 1996 his complaints were assessed as low 
back pain with radiculopathy, and a CT scan of the lumbar 
spine in April 1996 showed a moderate bulge in the L4-L5 
annular region and a very mild bulge at L3-L4 that was found 
to be insignificant.

In a January 1997 statement the veteran attributed his 
depression and anxiety to his separation orders being 
incorrect when he was separated from active duty; not having 
been given a physical examination on separation from active 
duty; and being given only ten days to prepare to leave 
service.  He stated that he had been seeking separation from 
the Army National Guard for many years, which had been 
denied.  He reported having been involved in a motor vehicle 
accident in October 1993 that resulted in cervical, thoracic, 
and lumbar spine disability, and claimed that the National 
Guard had ignored the physical restrictions given by his 
orthopedic surgeon that resulted from those injuries.  He 
stated that the National Guard had required him to take 
physical fitness tests, which he had refused.  He also stated 
that he had failed his physical fitness test in February 
1995, and had back and knee pain since then.  He reported 
having been ordered to attend annual training in 1995, at 
which time he re-injured or aggravated the injury to his 
back.  He claimed that the National Guard had damaged him 
physically, mentally, and emotionally.  He indicated that he 
was filing a claim for the many years of suffering that he 
had endured due to the headaches and the trauma inflicted by 
the National Guard.

In a September 1997 statement the veteran reported that since 
the eye injury in 1982 he felt as if something was not 
"kosher" with his cranium, in that he experienced increased 
sensitivity to hot and cold temperatures, numbness on the 
right side of his head, and severe headaches since then.  He 
asserted that all these problems were caused by the eye 
injury.  He stated that he was told at the time of the eye 
injury that headaches would result from the bleeding.  He 
also stated that he experienced depression and anxiety after 
being transferred to Germany, but denied seeking mental 
health treatment.

Based on the evidence shown above, in the December 1997 
rating decision the RO denied entitlement to service 
connection for dysthymia and a low back disorder, and a 
headache disorder as secondary to the service-connected 
choroidal rupture of the right eye.  In his January 1998 
notice of disagreement with the denial of service connection 
for dysthymia, the veteran stated that he was claiming 
service connection for a stress disorder resulting from his 
treatment by the National Guard, not dysthymia.  He 
attributed most of his psychiatric symptoms to his service 
with the National Guard, and claimed that they were driving 
him to a nervous breakdown.

In a February 1995 report the veteran's physician stated that 
he was restricted to light work due to chronic lumbosacral 
strain.  The physician noted that X-ray studies of the 
lumbosacral spine had revealed no abnormalities.

An April 1995 letter from the National Guard to the veteran 
indicates that he had requested a permanent limited profile 
for medical reasons.  The Medical Duty Review Board (MDRB) 
determined that the evidence he submitted was insufficient to 
find that he should receive a permanent profile.  He was 
given an additional period of time in which to submit 
additional evidence and instructed that if such evidence was 
not submitted, he would be found fit for duty and be required 
to complete the physical fitness test.

A June 1995 service department treatment note shows that he 
reported having back pain of two hours in duration, and that 
he also reported having injured his back in a motor vehicle 
accident.  He stated that he had lifted a five-gallon fuel 
can two feet, and experienced back pain when he got up after 
having sat down.  At that time his complaints were assessed 
as low back strain.  According to the documents in the claims 
file, this injury occurred while the veteran was on active 
duty for training.

May 1996 VA treatment records indicate that the veteran 
received physical therapy for a four-month period beginning 
in March 1995.  The treating physician noted the April 1996 
CT scan results and found that those findings were not 
diagnostic of disc disease.  He found that the veteran's 
responses during the examination were extremely inconsistent, 
in that there was gross exaggeration of all pain 
symptomatology.  The physician found no evidence of 
progressive radiculopathy or major spinal structural changes.

In September 1996 the veteran reported having significant 
stress due to his conflicts with the National Guard and the 
inability to take the physical fitness test.  He had been 
involved in the conflict for five years.  In November 1996 he 
again reported that the National Guard caused the major 
stress in his life; he stated that he wanted to restore his 
reputation and remove the negative reports from his record.  
He continued to complain of the conflict with the National 
Guard through January 1998.

An August 1996 letter from the National Guard to the veteran 
shows that a December 1995 psychiatric evaluation resulted in 
a recommendation that he be administratively discharged for 
psychiatric reasons, not his back disorder.  A Medical 
Evaluation Board (MEB) was conducted in July 1996 and found 
that there was no reason why the veteran could not take and 
pass his physical fitness test or perform his military 
duties.  He was told that if he did not take a physical 
fitness test or perform his military duties, he would be 
administratively discharged due to unsatisfactory 
performance.  The letter indicates that the veteran had not 
taken a physical fitness test since 1991, two years prior to 
the October 1993 motor vehicle accident.

The report of the December 1995 psychiatric evaluation shows 
that the veteran was referred for the evaluation by the 
orthopedic service, where he was undergoing an evaluation for 
fitness for duty.  He reported having been involved in a 
motor vehicle accident in October 1993, and having had back 
pain since then.  He was not on active duty when the accident 
occurred.  He had received only transient benefit from 
multiple treatment methods, including medication, physical 
therapy, and chiropractic manipulation.  He claimed that the 
injuries incurred in the accident had prevented him from 
performing his National Guard duties and taking the required 
physical fitness tests.  Although he had continued to 
maintain his civilian employment, he reported a sharp decline 
in social, avocational, and recreational pursuits following 
the motor vehicle accident.

The psychiatrist noted that the veteran had received 
treatment for anxiety and deep depression for many years, and 
that his medical records included a reference to a 
"hypochondriacal tendency" and "somatic complaints that 
diagnostic tests do not find a causation for."  He had been 
extensively evaluated for headaches, breathing problems, and 
chest discomfort, for which no etiology could be determined.  
His various complaints had prevented him from completing the 
annual physical fitness test prior to the October 1993 
accident.  As a result of the evaluation the psychiatrist 
provided diagnoses of a somatoform pain disorder, chronic, 
moderate, manifested by preoccupation with pain for at least 
six months, and a complaint of pain or resulting social and 
occupational impairment that is grossly in excess of what 
would be expected from the physical findings; and dysthymia, 
chronic, manifested by depressed mood, low energy, and low 
self-esteem.

The psychiatrist found that the veteran's dysthymia, 
hypochondriacal tendencies, and somatic preoccupations were 
chronic and unchanging.  He stated that although the motor 
vehicle accident and back injury provided a new focus for the 
traits, the accident and resulting injury did not cause the 
traits.  He found that the psychiatric traits, not any 
physical injury or ailment, were preventing the veteran from 
fulfilling his National Guard duties, including passing the 
physical fitness test.  The psychiatrist recommended that 
administrative separation be considered.

A November 1996 VA treatment note indicates that the primary 
focus of the veteran's psychiatric problems was his struggle 
with the National Guard.  He indicated that he was defending 
his reputation against negative performance reports.  In a 
December 1996 report his treating psychiatrist stated that 
the veteran had a number of significant life stressors, one 
of which was his required service with the National Guard.  
He also stated that, in his opinion, the veteran was unable 
to perform his assigned duties.

The veteran underwent and evaluation in the Multidisciplinary 
Pain Diagnostic Clinic in May 1998, which resulted in the 
opinion that his symptoms were based on a "fair amount" of 
psychogenic or behavioral pain; i.e., he was using the 
sensation of pain to communicate psychological distress.  In 
June 1998 he reported having been discharged from the 
National Guard.  A MRI of the lumbar spine in July 1998 
showed minimal degenerative changes at L3-L4 and minimal disc 
bulges at L4-L5 and L5-S1.  An orthopedic evaluation in 
October 1998 resulted in the conclusion that the physical 
examination of the low back was normal, and the physician 
noted that the MRI had shown no disc herniation or 
compression.

In December 1998 the RO obtained a report of a comprehensive 
review of the veteran's medical records by a VA contract 
ophthalmologist.  The ophthalmologist noted that in 1982 the 
veteran was hit in the right eye while playing basketball, 
resulting in a choroidal rupture and a dense macular scar, 
reduced visual acuity, and a reduction in the visual field.  
He started complaining of headaches in 1990.  The 
ophthalmologist had examined the veteran in November 1998 and 
concluded that his headaches were not related to the eye 
problems.

The RO provided the veteran a VA neurology examination in 
December 1998.  During that examination the veteran reported 
that the onset of his headaches occurred shortly after the 
1982 eye injury.  He also reported that he continued to have 
constant, severe headaches.  The neurologist reported no 
abnormalities as the result of the examination.  He noted 
that the veteran complained of frequent headaches that began 
when he incurred the eye injury.  He stated that an eye 
injury could increase the chance of having vascular or post 
concussive-type headaches, and that this could "play a 
role" in the veteran's headaches.  He also noted that the 
veteran suffered from depression, and found that the 
depression could be playing a role in the headaches.  He 
indicated that 60 percent of the headache was due to the eye 
injury and that 40 percent was due to depression.  In an 
April 1999 addendum to the report he stated that the 
veteran's headaches were partially related to post-concussive 
syndrome and depression, with the percentages previously 
stated.  Neither medical report indicates that the 
neurologist had access to any of the veteran's medical 
records prior to rendering his opinion.

In statements submitted in support of his appeal the veteran 
reported that he was claiming entitlement to compensation 
benefits for depression on the basis that the depression was 
caused by the eye injury.  He also claimed that his headaches 
were caused by the eye injury.  He has asserted that the 
lumbar strain that occurred in June 1995 aggravated the back 
injury that he suffered in October 1993, in that his back 
pain became worse following the June 1995 incident.

The report of a January 1999 line of duty investigation 
indicates that in June 1995, while the veteran was on active 
duty for training, he incurred a lumbar strain to his 
previously-injured back while filling a generator with 
gasoline.

During a September 1999 hearing before a hearing officer at 
the RO, the veteran testified that he originally injured his 
back in October 1993 in an automobile accident.  He stated 
that while on active duty for training he lifting a fuel can, 
which weighed about 45 pounds, to fill the generators, but 
that he did not notice anything wrong at the time.  Later, 
when he stretched his leg to sit down, his back and right leg 
began to hurt.  He also testified that he went on sick call 
the next day and the physician then concluded that the pain 
was caused by the previous injury.  He was given medication 
and two days of bed rest and instructed not to lift over five 
pounds.  He stated that prior to the June 1995 injury he was 
able to play basketball and otherwise function, but that 
following the injury he could not do anything.  He denied 
having been given any functional restrictions prior to the 
June 1995 injury, and stated that his low back symptoms 
increased after that injury.

In a September 1999 letter to the veteran the ophthalmologist 
who had provided the medical opinion in December 1998 stated 
that he had not been able to determine why the veteran was 
having the pain in his right eye, and recommended that the 
veteran be examined by another ophthalmologist who 
specialized in orbital problems.  He stated that it was more 
likely than not that the eye pain was related to some process 
in the eye orbits.  The recommended orbital examination was 
conducted in October 1999, but did not result in any 
diagnosis of pathology.  The ophthalmologist requested an MRI 
of the eye orbits, but the results of that testing are not of 
record.

The veteran's treating physician conducted an extensive 
review of his medical chart in October 1999 and noted that 
multiple evaluations in neurology, the pain clinic, 
otolaryngology, and ophthalmology, as well as all the studies 
he had performed, had failed to find any organic pathology to 
cause the headaches.  He also noted that the veteran had not 
responded well to any treatment, including numerous 
medications.  

II.  Service Connection for a Psychiatric Disorder

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If 
the claim for service connection is based on a period of 
active duty for training, there must be evidence that the 
individual became disabled during the period of active duty 
for training as a result of a disease or injury incurred or 
aggravated in the line of duty.  In the absence of such 
evidence the period of active duty for training is not active 
military, naval, or air service and the claimant does not 
have the status of a veteran as to that service.  Harris v. 
West, 13 Vet. App. 509, 511 (2000) (per curiam).  If the 
claim for service connection is based on the relationship 
between one disorder and another, competent medical evidence 
must be submitted to show that that relationship exists.  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996), appeal 
dismissed, 132 F.3d 50 (Fed. Cir. 1997) (table).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  If the claimed disability relates to an observable 
disorder, lay evidence may be sufficient to show the 
incurrence of a disease or injury in service and continuity 
of the disorder following service.  Medical evidence is 
required, however, to show a relationship between the current 
medical diagnosis and the continuing symptomatology.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  In determining 
whether the claim is well grounded, the evidence is presumed 
to be true unless inherently incredible or beyond the 
competence of the person making the assertion.  See Hensley 
v. West, 212 F.3d 1255 (Fed. Cir. 2000).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 126 F.3d 
at 1469.  VA may, however, dependent on the facts of the 
case, have a duty to notify him of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  The veteran has not 
indicated the existence of any evidence that, if obtained, 
would make his claim well grounded.  VA has no further 
obligation, therefore, to notify him of the evidence needed 
to support his claim.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

The medical evidence shows that the veteran has suffered from 
depression and anxiety for many years.  The Board finds, 
therefore, that the first Caluza element has been satisfied.  
Caluza, 7 Vet. App. at 506.  His active duty service medical 
records are silent for any complaints or clinical findings 
pertaining to a psychiatric disorder, and he does not claim 
otherwise.  He contends that his psychiatric disorder is due 
to his service in the National Guard.

In order to establish a well grounded claim based on service 
in the National Guard, the veteran must present evidence 
showing that he became disabled due to a psychiatric disorder 
that was incurred during a period of active duty for 
training.  Qualifying service in the National Guard is 
episodic; only the periods of active duty for training are 
relevant in determining whether the disorder is related to 
service.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  
It is not sufficient to show that the psychiatric disorder 
became manifest during the inclusive time period in which he 
belonged to the National Guard.  McManaway v. West, 13 Vet. 
App. 60 (1999).  Regarding any inactive duty for training, 
the statute provides that service connection may be 
established only for injuries, not diseases, that are 
incurred during a period of inactive duty for training.  
38 U.S.C.A. § 101(2); Brooks v. Brown, 5 Vet. App. 484 
(1993).  There is no indication that his psychiatric symptoms 
are the result of any such injury.  

The Board notes that the dates of the veteran's service in 
the National Guard, including any active duty for training, 
have not been determined, with the exception of the June 1995 
active duty for training.  The medical evidence indicates, 
however, that his psychiatric disorder is chronic and long-
standing.  There is no evidence indicating that he became 
disabled due to psychiatric symptomatology during any period 
of active duty for training, rather than when in civilian 
status.  Although he attributes his psychiatric problems to 
the treatment he received from the National Guard, and his 
problems with the National Guard were the focus of his anger 
and depression, that is not sufficient to show that his 
current psychiatric disorder is related to the incurrence of 
a disease or injury during a period of active duty for 
training.  

The veteran also contends that his psychiatric disorder is 
due to the service-connected right eye disability.  He has 
not, however, presented any competent evidence indicating 
that the two disabilities are etiologically related.  
Libertine, 9 Vet. App. at 522.  The Board finds, therefore, 
that the claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.


III.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Elkins v. West, 12 
Vet. App. 209 (1999).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins, 12 Vet. App. at 209.  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

A.  Headache Disorder

The Board has reviewed the evidence of record and finds that 
evidence that is both new and material has been submitted 
pertaining to the claim for service connection for a headache 
disorder.  The report of the December 1998 neurology 
examination in which the physician stated that the veteran's 
headache disorder is related to the service-connected eye 
disorder is new, in that no evidence before the 
decisionmakers in December 1997 indicated that the two 
disorders were related.  The evidence is also material, in 
that it bears directly and substantially on the issue on 
appeal, that being whether the headaches are due to or the 
proximate result of a service-connected disability.  Having 
found that new and material evidence has been submitted, the 
claim of entitlement to service connection for a headache 
disorder is reopened.

As noted above, the Court has held than once the Board 
determines that new and material evidence has been submitted 
to reopen a claim, it must proceed to determine whether that 
claim is well grounded.  Elkins.  Since the RO has already 
considered this question, and in light of the Board's 
disposition of the issue; the Board finds that there is no 
prejudice in determining whether the claim is well grounded 
at this point.  Cf. Winters v. West, 219 F.3d 1375 (Fed. Cir. 
2000); see Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The medical evidence shows that the veteran has received 
extensive treatment for a headache disorder for several 
years.  The Board finds, therefore, that the first Caluza 
element has been satisfied.  Caluza, 7 Vet. App. at 506.  In 
addition, as stated above, the veteran has presented 
competent evidence indicating that the headache disorder is 
etiologically related to a service-connected disability.  
Libertine, 9 Vet. App. at 522.  Although there is evidence of 
record showing that the two disorders are not related, only 
the evidence that supports the veteran's claim can be 
considered in determining whether the claim is well grounded.  
Hickson v. West, 11 Vet. App. 374 (1999).  The Board further 
finds, therefore, that the claim of entitlement to service 
connection for a headache disorder is well grounded.  

The Board has determined that additional development is 
required prior to adjudicating the substantive merits of the 
claim for service connection for a headache disorder.  That 
issue is, therefore, being remanded to the RO for development 
and adjudication.

B.  Low Back Disorder

The Board has reviewed the evidence of record and also finds 
that evidence that is both new and material has been 
submitted pertaining to the claim for service connection for 
a low back disorder.  The veteran's testimony in September 
1999, in which he stated that his low back symptomatology had 
significantly increased following the June 1995 incident 
during active duty for training, is new, in that such 
testimony had not been considered by the decisionmakers in 
December 1997.  The evidence is also material, in that it 
bears directly and substantially on the issue under appeal, 
that being whether the veteran became disabled as the result 
of an injury that occurred during a period of active duty for 
training.  New and material evidence having been submitted, 
the claim of entitlement to service connection for a low back 
disorder is reopened.

As previously stated, in a December 1999 supplemental 
statement of the case the RO found that new and material 
evidence had been submitted to reopen the claim for service 
connection for a low back disorder and denied entitlement to 
service connection on the substantive merits of the claim.  
The RO provided the veteran with the laws and regulations 
pertaining to service connection and the reasons and bases 
for finding that the low back disorder was not aggravated by 
the June 1995 incident.  The veteran was given the 
opportunity to submit evidence and argument in response to 
the supplemental statement of the case.  The Board finds, 
therefore, that it can proceed to a determination on whether 
the claim for service connection for a low back disorder is 
well grounded without prejudice to the veteran.  See Winters, 
219 F.3d at 1375 ; see also Voerth v. West, 13 Vet. App. 117 
(1999) (the veteran is not prejudiced by the Board's 
consideration of the well groundedness issue if the RO has 
denied the claim on the merits because the RO provided him a 
greater review than that to which he was entitled).

The medical evidence shows that the veteran has received 
treatment for chronic lumbosacral strain since at least 
January 1994.  The Board finds, therefore, that the first 
Caluza element for establishing a well-grounded claim has 
been met.  Caluza, 
7 Vet. App. at 506.  Unlike his claim for service connection 
for a headache disorder, however, his claim for service 
connection for a low back disorder is based on having become 
disabled as the result of a low back injury that was incurred 
during a period of active duty for training that occurred in 
the line of duty.  Harris, 13 Vet. App. at 511.  In order to 
establish a well-grounded claim based on a period of active 
duty for training, he must submit evidence showing that he 
became disabled during such training.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The presumption of soundness can be rebutted if clear 
and unmistakable evidence demonstrates that the disease or 
injury existed prior to enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

VA treatment records clearly show that the veteran had 
developed chronic lumbosacral strain prior to the June 1995 
incident.  The Board finds that the medical evidence clearly 
and unmistakably shows that a low back disorder existed prior 
to June 1995, and that the presumption of soundness on 
entering the period of active duty for training is rebutted.

Ordinarily, evidence of treatment for the claimed disability 
is sufficient to establish a well-grounded claim based on 
aggravation of a pre-existing disorder.  Maxson v. West, 12 
Vet. App. 453 (1999).  The June 1995 service department 
treatment record indicates that the veteran received 
treatment for lumbar strain.  The medical evidence also shows 
that he continued to received treatment for low back pain 
after June 1995.  The Board finds, therefore, that the claim 
of entitlement to service connection for a low back disorder 
is well grounded.  Elkins , 12 Vet. App. at 209.  Additional 
development is required, however, prior to considering the 
substantive merits of the claim.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a headache disorder is 
reopened.  The claim of entitlement to service connection for 
a headache disorder is well grounded.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  The claim of entitlement to service connection for 
a low back disorder is well grounded.


REMAND

I.  Service Connection for a Headache Disorder

The VA ophthalmology examiner in December 1998 provided the 
opinion, based on a review of the veteran's medical records 
as well as an examination, that the veteran's headache 
disorder was not related to the service-connected choroidal 
rupture of the right eye.  The neurologist in December 1998, 
however, provided the opinion that the trauma to the right 
eye in service could have resulted in post-concussive 
syndrome, and that 60 percent of his headache pain was a 
result of the in-service injury.  The report of the neurology 
examination does not indicate, however, that the neurologist 
reviewed the veteran's medical records prior to rendering 
that opinion.

The ophthalmologist in December 1998 recommended that the 
veteran undergo a retinal examination to evaluate the 
residuals of the choroidal rupture.  The retinal evaluation 
in February 1999 resulted in the finding that the injury had 
not caused any choroidal neovascularization.  Although that 
examination was conducted due to the veteran's headache 
complaints, the examiner did not provide an opinion on the 
relationship, if any between the in-service eye injury and 
the headache disorder.

In the September 1999 letter to the veteran, the 
ophthalmologist who provided the medical opinion in December 
1998 stated that he had not been able to determine any cause 
for the veteran's complaints of pain in the right eye.  He 
did state, however, that it was more likely than not that the 
eye pain was due to a problem with the eye orbits.  He did 
not indicate whether any problem with the eye orbits was 
related to the in-service eye trauma.  He recommended that 
the veteran be examined by a specialist in eye orbits.  The 
orbit evaluation was performed in October 1999, as the result 
of which the physician was also unable to determine any cause 
for the headaches.  That physician recommended that a MRI of 
the orbits be obtained but the results of the MRI, if 
obtained, are not of record.  

Due to the inconsistent opinions regarding the relationship, 
if any, between the headache disorder and the service-
connected residuals of a choroidal rupture of the right eye, 
the Board finds that an additional examination is required.

II.  Service Connection for a Low Back Disorder

The veteran contends that his pre-existing low back disorder 
was aggravated by the lifting injury that occurred in June 
1995 during his active duty for training.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless clear and unmistakable evidence 
shows that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The medical evidence shows that the veteran received ongoing 
treatment for low back pain prior to the June 1995 injury, 
and that he continued to receive treatment for low back pain 
following the June 1995 injury.  The medical evidence does 
not show any significant increase in the limited objective 
findings related to the low back disorder following the June 
1995 injury.  In order to determine whether the chronic 
lumbosacral strain underwent an increase in the underlying 
disability as a result of the lumbar strain that occurred in 
June 1995, as defined in the case law and regulations, a 
medical opinion to that effect is required.  Verdon, 8 Vet. 
App. at 529 (if the medical evidence indicates that the 
veteran was treated for the disorder in service, a medical 
opinion is required in order to determine whether the 
disorder underwent an increase in disability during service).

III.  Increased Rating for the Residuals of a Choroid Rupture 
of the Right Eye

VA ophthalmology examinations in October 1984 and July 1988 
revealed visual acuity of 20/100 in the right eye, as well as 
full peripheral vision but a diminished central portion of 
the visual field due to the macular scar.  The left eye had a 
full visual field.  VA ophthalmology examinations in April 
and August 1990 showed uncorrected visual acuity in the right 
eye of 20/80 and a reduction in the visual fields of both 
eyes.  The right eye had a 33.5 degree reduction in the 
visual field.

The medical evidence shows that since August 1990, the 
uncorrected visual acuity in the right eye ranged from 20/50 
to 20/100 through 1996.  An examination in February 1993 
showed that the visual field in the right eye had been 
reduced to an average of 14 degrees with temporal 
constriction to 11 degrees, based on which the RO increased 
the rating for the right eye disability from 10 to 
20 percent.

VA examinations in March 1998 showed visual acuity in the 
right eye of 3/200.  The VA ophthalmology examiner who in 
December 1998 conducted a review of the medical records and 
provided an opinion regarding the relationship of the 
veteran's headaches to the eye disorder apparently conducted 
an ophthalmology examination in November 1998, but the actual 
report of the examination is not in file.  The 
ophthalmologist stated that the examination resulted in a 
finding of visual acuity in the right eye of 3/200, corrected 
to 20/400.  The ophthalmologist also stated that although 
testing had revealed visual acuity of 3/200, based on a 
review of the medical records he believed the actual visual 
acuity to be in the range of 20/50 to 20/100.  He did not, 
however, provide the rationale for that finding.  

The ophthalmologist stated that Goldmann visual fields were 
obtained in November 1998 showing approximately 10 degrees of 
field loss centrally and some diffuse peripheral 
constriction.  He did not, however, provide the Goldmann 
visual field charts.  The 10 degrees of central field loss, 
in the absence of significant peripheral loss, represents an 
improvement over the constriction to an average of 14 degrees 
shown in February 1993.  An eye examination in October 1999 
showed visual acuity of 20/200 in the right eye, with a 
history of a 20 percent reduction in the visual field.  
Because of these inconsistencies, and because the 
ophthalmologist did not provide the Goldmann visual field 
charts, the Board finds that an additional examination is 
warranted.


To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a headache, 
back, or eye disorder since October 1999.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.

2.  The RO should provide the veteran an 
examination by a board of two examiners, 
including, if possible, one 
ophthalmologist and one neurologist.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiners in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiners 
should review the results of any testing 
prior to completion of the report.

The examiners should conduct an 
ophthalmology and neurology examination 
of the veteran and provide a diagnosis 
for any pathology found.  The examiners 
should also provide an opinion, based on 
the medical evidence of record and sound 
medical principles, on whether it is at 
least as likely as not that the veteran's 
headache disorder is proximately due to 
or the result of the service-connected 
choroidal rupture of the right eye, or 
whether the headache disorder was caused 
by the in-service injury to the right 
eye.  The examiners should provide the 
complete rationale for their opinion.

3.  The RO should provide the veteran a 
VA orthopedic examination in order to 
obtain an opinion on whether the June 
1995 lumbar strain aggravated the pre-
existing chronic lumbosacral strain.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
orthopedic examination of the back and 
provide a diagnosis for any pathology 
found.  The examiner should also provide 
an opinion, based on the available 
medical evidence and sound medical 
principles, on whether the June 1995 
lumbar strain caused an increase in the 
underlying low back disability, or 
whether the complaints and clinical 
findings documented in June 1995 
represented no more than a flare-up of 
symptoms.  The examiner should provide 
the complete rationale for his/her 
opinion.

4.  The RO should provide the veteran 
with a VA ophthalmology examination in 
order to determine the severity of the 
service-connected right eye disorder.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
examination of the eyes and provide a 
diagnosis of any pathology found.  That 
examination must include an assessment of 
corrected and uncorrected visual acuity 
and the visual fields, including Goldmann 
visual field charts.  If the examiner 
finds that the veteran's actual visual 
acuity or any actual reduction in the 
visual fields is other than that shown as 
a result of the testing, he/she should 
provide the complete rationale for that 
assessment.  He/she should also explain 
any significant inconsistencies with the 
results of prior testing.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for 
headache and low back disorders.  The RO 
should also re-adjudicate the issue of 
entitlement to a disability rating in 
excess of 20 percent for the residuals of 
a choroidal rupture of the right eye.  If 
any benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 



